DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o): 2nd para:
“Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.”

Correction of the following is required:
The specification does not provide antecedent basis for the claimed phrase “generating a classifier by adding…to the classifier” (this in quotations is interpreted as updating the same classifier 460 by adding 440 more accurate data to the classifier 460). Rather, the specification says “generates classification 490”, [0048], 5th S, regarding applicant’s fig. 4:










    PNG
    media_image1.png
    1216
    881
    media_image1.png
    Greyscale

The use of a confusing variety of terms (classifier 460 verses classification 490) for the same thing (fig. 4:490: “Classification”) should not be permitted.
Claim Objections
Claim 1-10 and 16-20 objected to because of the following informalities:  
Claim 1, line 2’s single comma “, “ is objected for being inconsistent with the use of claim 1’s semi-colons. Thus “,” is interpreted as semicolon:
--[[,]] ;--.
Thus, claims 2-10 are objected for depending on claim 1.
Claim 16 is objected the same as claim 1.
Thus, claims 17-20 are objected for depending on claim 16.
Appropriate correction is required.













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the classifying using the classifier" in line 3.  There is insufficient antecedent basis for this limitation in the claim and will be interpreted with commas consistent with claim 9, line 2:
--the classifying, using the classifier,--.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,087,177 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific anticipates the broader.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1,2,3,4,5,8,10 and 11,12,15 and 16,17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (US Patent App. Pub. No.: US 2019/0244113 A1) in view of SARKAR et al. (US Patent App. Pub. No.: US 2019/0050640 A1).
Regarding claim 1, Ramos teaches A method, comprising: 
partitioning (or separating by color-code shapes in fig. 1A) training data (via fig. 2: “ADD DATA ITEM(S) TO TRAINING SET”) into a first set (or “a subset”, [0038] 5th S, as any one color-coded shape in fig. 1A) and a second set (or another of said “a subset” as any other one color-coded shape in fig. 1A) of training data, 
wherein classes (via fig. 1A: “5 labeled positive”) for training samples (or “example…s”, [0026] 2nd S) in the first set are not in the second set; and
wherein classes (via fig. 1A: “7 labeled negative”) for training samples in the second set are not in the first set;
training (via fig. 3: “DATASET AND TRAINED CONCEPT CLASSIFIER”) a prediction network (or “an artificial NETWORK”, [0036] last S, represented in fig. 1A:104: “cookware”) based on the training samples in the first set to predict (via fig. 1A: “6 predicted positive”) a cluster1 (via fig. 1A: “Cluster composition”) center2 (or rectangular place as shown in fig. 1A: middle of fig. 1:114 for focusing the artificial mind); 
training (via fig. 3:318: “RETRAIN CONCEPT CLASSIFIER…”) a correction network (or “an artificial NETWORK”, [0036] last S, represented in fig. 1A:104: “Asian cuisine”) based on the training samples in the second set to generate a correction (or retrain based on fig. 3:314: “LABEL UNLABLED DATA ITEMS AND/OR CORRECT LABELING ERRORS”) to the cluster center (comprising labels); and 
generating a classifier (or “building a concept classifier”, [0023] 1st S) by adding (via fig. 2: “ADD DATA ITEM(S) TO TRAINING SET”) a new class (or “the new label”, [0006] penult S) to the classifier (by having the “updated”, [0006] last S, new label) using (in a user interface: fig. 1A:100) the trained prediction network and the trained correction network.











Ramos does not teach:
A.	a prediction network; and
B.	a correction network.










Sarkar teaches two networks in fig. 2a:222,206(a): “Convolutional Network”, “Vertical RNN”. 
Thus one of ordinary skill in the art of neural networks (as taught by both references) can modify Ramos’s fig. 3:302,318 with Sarkar’s fig. 2a:222(a): 

    PNG
    media_image2.png
    1380
    1442
    media_image2.png
    Greyscale

and recognize that the modification is predictable or looked forward to because the modification “successfully” (Sarkar [0058] 2nd S) classifies.
	Thus, one of ordinary skill in the art faced with the problem of wrong labels (as also recognized by Sarker: “This limits…an accurate classification”, [0037] penult S) from a classifier would of reasonably referred to the teachings of Sarkar and combine as shown above to achieve a goal in classification and address the accuracy limit. 



















Regarding claim 2, Ramos discloses The method of claim 1, wherein: 
the new class has an entirely new class description (via said label that comprises a description).
Regarding claim 3, Ramos discloses The method of claim 1, wherein each of class labels (via said new label) of the training samples is a natural language (or “the language (e.g., English)”, [0027] 2nd to last S) class label.
Regarding claim 4, Ramos discloses The method of claim 1, wherein the prediction network includes a text encoder (to “text labels” “encode”, [0028] 1st S).
Regarding claim 5, Ramos discloses The method of claim 4, wherein the prediction network further includes an image (via a symbol3 and a shape) encoder (to “encode…symbol shape, color, fill pattern, line style, text labels or the like”, [0028] 1st S, mapped to the shapes and text in the user interface of fig. 1A:100).







Regarding claim 8, Ramos discloses The method of claim 1, wherein the generating the classifier includes: 
presenting (via arrows in fig. 3 as modified via the combination) a first new class label (maps to fig. 3:314: “LABEL UNLABELED DATA ITEMS AND/OR CORRECT LABELING ERRORS” and to “the user may first label and add the data item to the training dataset (operation 314)”, [0044] 2nd S) for the new class to the prediction network (maps to fig. 3:318: “RETRAIN CONCEPT CLASSIFIER…” as modified via the combination) to predict a first cluster center (or rectangular place for focusing the artificial mind, i.e., a computer program, mapped to fig. 3:304: “IN USER INTERFACE, DISLAY VISUAL REPRESENTATIONS OF DATA ITEMS IN STAR COODINATE SPACE”) for the new class; 
presenting (via said arrows in fig. 3 as modified via the combination) the first new class (user) label for the new class, the first predicted (rectangular place via said 304) cluster center, and class labels (via fig. 3:314: “LABEL UNLABELED DATA ITEMS AND/OR CORRECT LABELING ERRORS”) in the first set (or “a subset”, [0038] 5th S, as any one color-coded shape in fig. 1A) to the correction network (maps to fig. 3:318: “RETRAIN CONCEPT CLASSIFIER…” as modified via the combination) to generate (via said arrows) a first correction (or retrain based corrected labels maps to “upon renewed inspection…the now labeled data in still incorrect…the user may try to correct…(operation 316)”, [0044] last S) for the first predicted cluster center; 


generating (via said arrows of the combination) a corrected cluster center (or a rectangular central place of focusing the artificial mind: maps to fig. 1A: “Cluster composition”) for the new class based on the first predicted cluster center and the first correction; and 
augmenting the classifier (via “The concept classifier is…expanded”, [0043] 2nd S, via said 314,316) based on the corrected cluster center for the new class.
Regarding claim 10, Ramos discloses The method of claim 1, further comprising:
partitioning (via said color-coding) the training data into a third (sub) set (via fig. 1A: “7 labeled negative” listed third) and a fourth (sub) set (via fig. 1A: “6 predicted positive” listed fourth), wherein classes (or labels) for training samples in the third set are not in the fourth set and training samples (or said examples represented in fig. 1A:108) from the fourth set are not in the third set; 
training (via fig. 2: “ADD DATA ITEM(S) TO TRAINING SET”) a second prediction network (via fig. 1A:104: “Food Network”) based on the training samples in the third set; and
 further (via the looping structure in fig. 2) training (via fig. 2: “ADD DATA ITEM(S) TO TRAINING SET”) the correction network based on the training samples in the fourth set and class labels in the third set.




Regarding claim 11, claim 11 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 11. Thus, Ramos as combined teaches claim 11 of A system comprising: 
a non-transitory memory; and 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform a method comprising: 
training a prediction network based on training data from a first set to predict cluster centers for a first plurality of classes, the first set comprising training samples for the first plurality of classes; 
training a correction network based on training data from a second set to generate corrections for the predicted cluster centers respectively, the second set comprising training samples for a second plurality of classes different from the first plurality of classes; and 
generating a classifier by adding a new class to the classifier using the trained prediction network and the trained correction network.
Regarding claim 12, Ramos as combined teaches The system of claim 11, wherein the new class is not in the first plurality of classes (via a new label “may be added to the training dataset”, [0006] penult S); and 
wherein the new class is not (via may be included in the dataset) in the second plurality of classes (comprised by said dataset).


Regarding claim 15, claim 15 is rejected the same as claim 8. Thus, argument presented in claim 8 is equally applicable to claim 15. Thus, Ramos as combined teaches claim 15 of The system of claim 11, wherein the generating the classifier includes: 
presenting a first new class label for the new class to the prediction network to predict a first cluster center for the new class; 
generating, using the correction network, a first correction for the first predicted cluster center based on the first new class label for the new class, the first predicted cluster center, and each of class labels in the first set; 
generating a corrected cluster center for the new class based on the first predicted cluster center and the first correction; and 
augmenting the classifier based on the corrected cluster center for the new class.











Regarding claim 16, claim 16 is rejected the same as claims 1 and 11. Thus, argument presented in claims 1 and 11 is equally applicable to claim 16. Thus, Ramos as combined teaches claim 16 of A non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computing device are adapted to cause the one or more processors to perform a method comprising: 
partitioning training data into a first set and a second set of training data, 
wherein classes for training samples in the first set are not in the second set; and
wherein classes for training samples in the second set are not in the first set;
training a prediction network based on the training samples in the first set to predict a cluster center; 
training a correction network based on the training samples in the second set to generate a correction to the cluster center; and 
generating a classifier by adding a new class to the classifier using the trained prediction network and the trained correction network.








Regarding claim 17, Ramos as combined teaches The non-transitory machine-readable medium of claim 16, wherein: 
the new class is different (via being new4) from each class of the training data.
Regarding claim 20, claim 20 is rejected the same as claims 8 and 18. Thus, argument presented in claims 8 and 15 is equally applicable to claim 20. Thus, Ramos as combined teaches claim 20 of The non-transitory machine-readable medium of claim 16, wherein the generating the classifier includes: 
presenting a first new class label for the new class to the prediction network to predict a first cluster center for the new class; 
generating a first correction for the first predicted cluster center based on the first new class label for the new class, the first predicted cluster center, and each of class labels in the first set; 
generating a corrected cluster center for the new class based on the first predicted cluster center and the first correction; and 
augmenting the classifier based on the corrected cluster center for the new class.







Claim(s) 6,7 and 13,14 and 18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (US Patent App. Pub. No.: US 2019/0244113 A1) in view of SARKAR et al. (US Patent App. Pub. No.: US 2019/0050640 A1) as applied above further in view of TRENHOLM et al. (US Patent App. Pub. No.: US 2019/0019061 A1).
Regarding claim 6, Ramos as combined teaches The method of claim 1, wherein the prediction network includes a neural network; and 
wherein training the prediction network comprises using supervised (given said labels) learning based on ground truth cluster centers for each of the classes in the first set.
Ramos as combined does not teach “ground truth”. Trenholm teaches ground truth via a tab in fig. 2A: “Ground Truthing”. Thus, one of skill in the art of machine learning can modify Ramos’ with Trenholm’s and recognize that the modificaytion is prededictable or looked forward to beacsue the modifcioation improves “learning accuracy”, Trenholm [0056] 3rd S.
Regarding claim 7, claim 7 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 7. Thus, Ramos as combined teaches claim 7 of The method of claim 1, 
wherein the correction network includes a neural network; and wherein training the correction network comprises using supervised learning based on ground truth cluster centers for each of the classes in the second set.




Regarding claim 13, claim 13 is rejected the same as claims 6,7. Thus, argument presented in claims 6,7 is equally applicable to claim 13. Thus, Ramos as combined teaches claim 13 of The system of claim 11, wherein: 
the prediction network includes a neural network; and 
the prediction network is further trained using supervised learning based on ground truth cluster centers for each of the first plurality of classes in the first set.
Regarding claim 14, claim 14 is rejected the same as claims 6,7. Thus, argument presented in claims 6,7 is equally applicable to claim 14. Thus, Ramos as combined teaches claim 14 of The system of claim 11, wherein: 
the correction network includes a neural network; and 
the correction network is further trained using supervised learning based on ground truth cluster centers for each of the second plurality of classes in the second set.
Regarding claim 18, claim 18 is rejected the same as claims 6,7,13,14. Thus, argument presented in claims 6,7,13,14 is equally applicable to claim 18. Thus, Ramos as combined teaches claim 18 of The non-transitory machine-readable medium of claim 16, wherein: 
the prediction network includes a neural network; and 
training the prediction network comprises using supervised learning based on ground truth cluster centers for each of the classes in the first set.
Regarding claim 19, claim 19 is rejected the same as claims 6,7,13,14. Thus, argument presented in claims 6,7,13,14 is equally applicable to claim 19. Thus, Ramos as combined teaches claim 19 of The non-transitory machine-readable medium of claim 16, 
wherein the correction network includes a neural network; and 
wherein training the correction network comprises using supervised learning based on ground truth cluster centers for each of the classes in the second set.










Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (US Patent App. Pub. No.: US 2019/0244113 A1) in view of SARKAR et al. (US Patent App. Pub. No.: US 2019/0050640 A1) as applied above further in view of
SINGH et al. (US 2011/0249905 A1).
Regarding claim 9, Ramos as combined teaches The method of claim 8, further comprising: 
classifying (or predicting), using the classifier, input data into the new class; 
wherein the classifying (or predicting) using the classifier includes: 
encoding (via said color-coding) the input data to form a feature vector; and 
comparing a distance (via “cosine similarity”, [0031] 2nd S, as shown by the equation in [0031]) between5 (a spatial aspect) the feature vector (or “two bag-of-words vectors”, [0031] 2nd S) and the corrected cluster center (represented in said equation as “C”) for the first new class label.


Ramos as combined does not teach:
A.	encoding the input data to form a feature vector; and
B.	between the feature vector and the corrected cluster center.

	


Singh teaches:
A.	encoding (via fig. 16: “OCR Text”: “A test document is encoded to the feature vector form”, [0169] penult S) the input data to form a feature vector (fig. 16: “feature vector”); and
B.	between the feature vector and the corrected cluster center (via “The distance of the feature vector of a source document from the mean of each cluster is computed”, [0186] penult S).
	Thus, one of ordinary skill in documents and machine learning can modify Ramos’ with Singh’s and recognize that the modification is predictable or looked forward to beacsue the modification results in increasing the “accuracy” of “machine learning”, Singh [0150] last S.












Suggestions
Applicant’s disclosure states:
“[0005]   Accordingly, it would be advantageous to have classifiers for which it is possible to add new classes without having to retrain the classifier.”
This is clear difference under 35 USC 103. Thus, the lack of this negative limitation in the claims is an indication of obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion ar mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
    

    
        1 cluster: a number of things of the same kind, growing or held together (Dictionary.com)
        2 center: a point, place, person, etc., upon which interest, emotion, etc., focuses (Dictionary.com)
        3 symbol: (especially in semiotics) a word, phrase, image, or the like having a complex of associated meanings and perceived as having inherent value separable from that which is symbolized, as being part of that which is symbolized, and as performing its normal function of standing for or representing that which is symbolized: usually conceived as deriving its meaning chiefly from the structure in which it appears, and generally distinguished from a sign. (Dictionary.com)
        4 new: markedly different from what was before (Dictionary.com)
        5 between: in the space separating (two points, objects, etc.) (Dictionary.com)